Exhibit 10.238

[letterhead.jpg]
HIGHLY CONFIDENTIAL




March 2, 2015


Camille Farhat
President
American Medical Systems, Inc.
10700 Bren Road West  
Minnetonka, Minnesota 55343    




Dear Camille,


As a result of a strategic review undertaken across Endo International plc (the
“Company”) to maximize shareholder value, the ongoing fit of certain businesses
within the Company is under evaluation. As we progress through the strategic
review, we believe that your continued leadership of American Medical Systems,
Inc. (AMS) is critical to support our success. Accordingly, I am pleased to
inform you that you are eligible to receive the following retention bonus (as
described below, “Retention Bonus”) in return for, among other things, your
continued strong performance, compliance with laws and regulations, and ongoing
employment through the retention period which would end on June 30, 2015, or
earlier based upon certain circumstances (such period, the “Retention Period”).


This offer is being made to you with the highest confidentiality and it is
important that the existence of this letter and its terms remain confidential,
other than as may be required by law to be disclosed. We therefore ask that you
direct any questions to Caroline Manogue, EVP and Chief Legal Officer, or Larry
Cunningham, EVP of Human Resources.


Retention Bonus: You will be eligible to receive a one-time cash Retention Bonus
of between $1,000,000 to $4,000,000 (subject to applicable tax withholdings)
with the final amount to be determined in my sole discretion based upon the
achievement of mutually agreed upon objectives related to the successful
execution of the strategic review plans. Provided that you remain a Company
employee in good standing through the end of the Retention Period, the Retention
Bonus will be paid in a lump sum within thirty (30) days following the Retention
Period, or earlier based upon certain circumstances. The actual timing of the
payment is subject to potential Section 409A considerations.



--------------------------------------------------------------------------------

Exhibit 10.238

Camille Farhat
President, AMS
March 2, 2015
Page 2


In the event that your employment is terminated due to your death or qualifying
disability (“Disability”), you will receive a payout amount of $1,000,000
provided that you remain a Company employee in good standing until the
occurrence of your death or Disability. For the purposes of the Retention Bonus,
Disability will be deemed to have occurred if, as a result of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, you are unable to perform the core functions of your position (with
or without reasonable accommodation) or you are receiving income replacement
benefits for a period of three months or more under an accident and health plan
covering employees of the Company. The Retention Bonus will not be payable and
will be forfeited if you are terminated for cause or resign prior to the end of
the Retention Period.


This Agreement does not modify your existing employment agreement dated July 17,
2012 and commencing on September 2, 2012 with AMS or the existing retention
agreement dated October 2, 2013, or change the at-will employment relationship
between you and AMS.


Camille, I am confident that Endo and the Company can rely on your continued
leadership during this critical time in the Company’s growth. Thank you in
advance for your contributions.


Sincerely,




/s/ RAJIV DE SILVA
Rajiv De Silva
President & CEO, Endo Health Solutions Inc.






AGREED AND ACCEPTED
THIS 2nd DAY OF March 2015






/s/ CAMILLE FARHAT
Camille Farhat                        









